DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
Regarding arguments pertaining to Sacks in view of Hodgson, the applicant argues that Sacks uses a curing compound other than colloidal silica and thus does not meet the claim.  However, colloidal silica itself is considered part of a curing compound in US 2010/0305237 A1 (abstract):
The present invention provides an epoxy curing agent comprising colloidal silica particles, which is a liquid having low viscosity and excellent transparency and is suitable as a curing agent for a resin composition for sealing optical semiconductor elements. 
Thus, this claim language is indefinite as discussed below.  Regarding there being no motivation to apply the power troweling of Hodgson to Sacks, Sacks includes wetting the surface with colloidal silica in the abstract and paragraphs 0019-0026 where it can be applied by a variety of methods in paragraphs 0018 and 0042.  Sacks does not explicitly list the conventional methods that can be used and thus does not explicitly teach power troweling the coating, but includes those methods that are known in the art 
The arguments are maintained, with the exception of one of the 35 USC 112 rejections dealing with antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 includes that a colloidal silica wets an exposed surface of curing concrete after it is placed without applying a curing compound to the uncured concrete.  However, applying colloidal silica without applying a curing compound is confusing as colloidal silica is itself considered a curing compound in the prior art (see analysis regarding prior art below and US 2010/0305237 A1).  Therefore, the claim language contradicts itself.  Similar language occurs in claim 9.

	Claim 1 additionally discloses wetting an “exposed surface” of curing concrete.  The meaning of this limitation is unclear.  This limitation is further present in claims 2-17

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sacks (2006/0178463 A1) in view of Hodgson (US 5372452).
As to claims 1, 9, 12, Sacks teaches finishing uncured concrete by applying a sealant to promote water retention in paragraphs 0005-0009.  Sacks includes wetting the surface with colloidal silica in the abstract and paragraphs 0019-0026 where it can be applied by a variety of methods in paragraphs 0018 and 0042.  Sacks does not explicitly list the conventional methods that can be used and thus does not explicitly teach power troweling the coating, but includes those methods that are known in the art to spread liquids.  
Hodgson teaches power troweling liquids on concrete for more efficient finishing of concrete (Col 1 et seq.)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use power troweling in Sacks as a convention well known method to spread liquid on concrete in order to be more efficient.

	As to claims 2 and 10, Sacks includes applying solutions to fresh concrete in the abstract.
As to claims 3-4, the power troweling of Hodgson uses finishing blades situated within the claimed angle range in the abstract and claims 1 and 3.  

As to claim 6, Hodgson applies pressure in column 7 lines 1-44.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sacks to include the claimed features of power troweling as Hodgson teaches the art recognized suitability and utility of such.
	As to claims 7 and 11, Sacks includes a hardened surface that is wetted with colloidal silica in the Examples and paragraph 0019.
	As to claim 13, as Sacks teaches uncured concrete as broadly claimed with the same coating as claimed, it follows that the chemical reaction with calcium hydroxide will necessarily occur.
	As to claims 14-15, power troweling or its abrasive action necessarily removes particles and reduces particle sizes as a principle of its operation.  Because the surface particles will contain hydroxyls, they will inherently react with the Silica in Sacks.
	As to claim 16, desiccation, or removal of water, causes deeper penetration of the finishing solution in Sacks paragraphs 0031 and 0039.
	As to claim 18, in addition to the method taught above, Sacks includes a hardened surface that is wetted with colloidal silica in the examples and paragraph 0019.  Sacks further teaches coating a cured surface.
As to claims 19-20, this will necessarily occur due to the principle operations of the troweling motion as troweling flattens the surface as it occurs and spreads around moisture.


Claims 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sacks and Hodgson and in further view of Watts (US 5431960)
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715